Citation Nr: 0703054	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for hypertension with early nephropathy associated 
with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from May 1970 to May 1972.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appellant appealed the initial 30 percent evaluation 
assigned to the hypertension disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted (January 21, 2003).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In March 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The appellant testified at his March 2006 Board hearing that 
he had been evaluated by his VA primary care physician in 
February 2006, that she noted an additional increase in the 
proteinuria and that she was going to refer him to a 
specialist.  Review of the VA medical treatment records in 
the claims file reveals the results of various laboratory 
tests run in February 2006, but the associated doctor's notes 
are not of record.  These records, as well as all other 
relevant treatment records, should be obtained and associated 
with the claims file.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the appellant may have been exposed to acoustic trauma 
in service by virtue of his duties on naval vessels.  
However, no clinical opinion as to whether either the current 
hearing loss or the current tinnitus is etiologically linked 
to the veteran's in-service noise exposure has been rendered.

The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The evidence of record indicates that 
there has been some question as to whether or not the 
appellant's tinnitus is etiologically related to the service-
connected headache disability, either in whole or in part, to 
include by way of aggravation.  There is some medical 
evidence of record that there might be some connection 
between the treatment for the appellant's service-connected 
disabilities and the tinnitus.  However, the RO never 
obtained a medical opinion on either of these questions.  The 
duty to assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

In addition, the evidence of record indicates that the 
appellant has applied for Social Security Administration 
(SSA) benefits.  However, the records associated with the 
original application for such benefits have not been 
associated with the claims file.  Such federal records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the medical records from the SSA 
pertaining to the original claim for disability benefits and 
any medical records pertaining to any award of benefits 
should be requested and associated with the claims file.

In light of the foregoing, this case is REMANDED for the 
following development: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), the implementing regulations 
found at 38 C.F.R. § 3.159 (2006) and any 
other applicable legal precedent is 
completed.  In particular, the AMC/RO 
should notify the appellant of the 
information and evidence yet needed to 
substantiate the appellant's claims and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to the claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's claim(s) of 
entitlement to benefits was/were based.  
All of these records are to be associated 
with the claims file.  

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for his hypertension 
since 2003.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  The AMC/RO should arrange for the 
review of the appellant's claims file by 
a nephrologist or other appropriate 
physician in order to determine the 
nature, extent and severity of his 
hypertension and associated nephropathy.  
The reviewing physician should consider 
the information in the claims file to 
provide an opinion as to the severity any 
renal pathology found.  

The reviewing physician should respond to 
the following specific questions and 
provide a full statement of the basis for 
the conclusions reached:  

(a)  On the basis of the clinical 
record, including laboratory 
testing, has the appellant's 
condition resulted in constant 
albumenuria with some edema?

(b)  On the basis of the clinical 
record, including laboratory 
testing, has the appellant's 
condition resulted in a definite 
decrease in kidney function? 

If the reviewing physician determines that 
an examination is needed before the 
requested opinions can be rendered, the RO 
should schedule the appellant for such an 
examination.

6.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist and an otolaryngologist to 
review the claims file, including all 
pertinent medical records, to examine the 
appellant and to provide a written 
opinion as to the etiology and onset of 
the veteran's current hearing loss and 
tinnitus.  The examiners are requested to 
provide an opinion as to the medical 
probability that any documented hearing-
related condition is related to acoustic 
trauma the veteran may have experienced 
in service as opposed to that which he 
experienced in relation with his post-
service occupational history or some 
other cause or causes.  

Specifically, the examiners are requested 
to state whether the veteran's defective 
hearing is related to any incident of 
military service, and state the reasons 
for such an opinion.  The examiners are 
also requested to state whether the 
veteran's tinnitus is related to any 
incident of military service, to his 
service-connected headache disability or 
other service-connected disability or to 
treatment for any service-connected 
disability.  The examiners must state the 
reasons for each opinion rendered.  The 
opinion should include a discussion of 
the effect and significance, if any, of 
post-service noise exposure.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiners.  

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

8.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue of an increased initial evaluation 
for the hypertension disability, as well 
as the issues of service connection for 
tinnitus and bilateral hearing loss.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown.  The 
re-adjudication should include 
consideration of whether any hearing-
related pathology has been caused or made 
worse by the appellant's service-
connected disabilities or treatment 
therefor.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.).  

9.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



